Citation Nr: 1754237	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-08 326	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 20 percent for type II diabetes mellitus (DMII) with scotoma and preretinal hemorrhage. 

3.  Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy of the bilateral upper extremities. 

4.  Entitlement to an initial disability rating higher than 10 percent for peripheral neuropathy of the bilateral lower extremities.

5.  Entitlement to a separate 10 percent disability rating for peripheral neuropathy of the left upper extremity.

6.  Entitlement to a separate 10 percent disability rating for peripheral neuropathy of the left lower extremity.
REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.  He died in March 2014.  The appellant is his surviving spouse, and she has been substituted as the claimant in this appeal. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  For the entire appeal period, the evidence is at least evenly balanced as to symptoms of the Veteran's service-connected PTSD have more nearly approximated occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, but the symptoms and impairment have not more nearly approximated total occupational and social impairment.

2.  The Veteran's type II diabetes mellitus required insulin and restricted diet, but not regulation of activities.
3.  Symptoms of the Veteran's peripheral neuropathy of the bilateral upper extremities have approximated mild, but not moderate, incomplete paralysis of the median nerve.

4.  Symptoms of the Veteran's peripheral neuropathy of the lower extremities have approximated mild, but not moderate, incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for an initial disability rating higher than 20 percent for type II diabetes mellitus with scotoma and preretinal hemorrhage have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.119, DC 7913 (2017).

3.  The criteria for an initial disability rating higher than 10 percent for peripheral neuropathy of the bilateral upper extremities have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.123, 4.124a, DC 8515 (2017).  

4.  The criteria for an initial disability rating higher than 10 percent for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.123, 4.124a, DC 8520 (2017).  

5.  The criteria for a separate 10 percent disability rating for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 4.123, 4.124a, DC 8515.
      
6.  The criteria for a separate 10 percent disability rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.102, 4.123, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent to the Veteran in January 2008, before service connection was granted for the either claim on appeal.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matters decided herein has been obtained.  The AOJ has obtained the Veteran's VA treatment records and private medical records have been associated with the claims file.  Additionally, the Veteran was afforded adequate VA examinations for the claimed disabilities on appeal.  

There is no indication that additional evidence is available or required for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.

II.  Higher Initial Disability Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations.  See, generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 26 (1999);

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

      A.  PTSD

The criteria for rating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD, like all other mental health disabilities, is rated under the General Rating Formula for Mental Disorders.  Under this formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration."  Id. at 117.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.
As recently indicated by the Court, "VA must engage in a holistic analysis in which it assesses the severity, frequency, and duration of the signs and symptoms of the veteran's service-connected mental disorder; quantifies the level of occupational and social impairment caused by those signs and symptoms; and assigns an evaluation that most nearly approximates that level of occupational and social impairment."  Bankhead v. Shulkin, 29 Vet. App. 10, 22 (2017).

The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  

Per applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, not solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b).

The record contains a VA mental health progress note dated in December 2007.  The Veteran described multiple occasions where he had thoughts of harming others.  He denied any intent to harm anyone, and expressed having intense guilt after thinking that he would kill anyone.  The clinician, after consultation with a physician, determined that the Veteran was not a threat to himself or others.  He appeared to believe that if he made threatening remarks that other would be less likely to take advantage of him.  

In February 2008, the Veteran was seen for an initial VA mental health evaluation with a new provider.  He reported problems with anxiety.  He reported, however, that he had been doing fairly well, although he had recent increased stress due to serious financial problems with his company.  He reported broken sleep due to sleep hygiene issues, and reported occasional nightmares.  He reported having decreased concentration and memory which he attributed to a prior period of hypoxia as a result of pneumonia.  He reported a history of auditory hallucination while he was sailing by himself, but had not experienced this symptom for two years.  He noted some suspiciousness and the physician noted that the record indicated that he had some possible mild paranoid ideation in the past.  He reported that he was working in a machine and welding business that he owned.  

Continuing VA mental health consultations revealed that the Veteran's mental health symptoms remained largely stable, although he did report increasing social isolation.   In May 2008, he was noted to have improved sleep with medication, and he admitted to having some passive homicidal ideation without intent or plan to individuals he believed had stolen from his business.  Later consultations, however, indicated that he did not have any homicidal ideation.  

The Veteran was afforded a VA PTSD examination in September 2010.  The examiner noted that he used anti-depressant medication.  He reported having some distance in his relationships with his children.  He reported having lost some interest in some leisure activities, and he denied having social relationships.  The examiner observed that the Veteran was neatly groomed, his psychomotor activity was mildly restless, his speech was spontaneous, and his attitude was friendly.  He subjectively stated that his mood was "no energy," while objectively, the examiner noted that it was neutral.  His attention was intact, and he was oriented to person, time, and place.  His thought process was normal, although his thought content showed paranoid ideation.  The examiner noted that he had no delusions, his judgment was normal, and that with regard to insight, he understood that he had a problem.  He reported sleep impairment, including recurring dreams relating to Vietnam service.  He did not have hallucinations, did not exhibit inappropriate behavior or obsessive /ritualistic behavior, he did not have panic attacks, and he did not have homicidal/suicidal thoughts.  His impulse control was good, he was able to maintain minimum personal hygiene, and he interpreted proverbs appropriately.  There were no episodes of violence, although he reported a history of being unable to manage his anger, and occasionally hearing voices when sailing.  His remote memory was normal; however his recent memory was mildly impaired.  

Upon examination, additional symptoms included the Veteran acting or feeling as if the traumatic event were recurring, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts, feelings, or conversations associated with the trauma difficulty concentrating, feelings of detachment or estrangement from others, restricted range of affect, and exaggerated startle response.  The examiner commented that the Veteran had moderate impairment in psychosocial functioning due to PTSD symptoms.  He additionally noted that there was no total occupational and social impairment that resulted in deficiencies in judgment, thinking, family relations, work, mood, or school due to PTSD signs and symptoms.  Additionally, there was no reduced reliability and productivity due to PTSD signs and symptoms.  The examiner determined, however, that there was occasional decrease in work efficiency; specifically, impaired memory and low energy reduced his attendance and productivity at work.  Overall, the Veteran had generally satisfactory functioning.  

VA treatment reports dated through November 2013 continued to note symptoms consistent with the VA examination findings.  In January 2012, he reported having had a stroke a few months before and that he had difficulty keeping organized and focused since then.  He also reported waking up a few times hearing telephone ringing when there was not one ringing.  In November 2013, the Veteran reported increased sleep problems.  

In his February 2014 substantive appeal (on VA Form 9), The Veteran asserted that as a result of his PTSD, he shut himself off from everyone else, including his wife and other family members.  

Based on the above evidence, the criteria for an initial 70 percent rating for PTSD have been met.  Symptoms throughout the appeal period have included thoughts of harming others, homicidal ideation, unable to manage anger, hearing voices, and social isolation.  These symptoms are equivalent to the difficulty in adapting to stressful circumstances, impaired impulse control, and inability to establish and maintain effective relationships in the criteria for a 70 percent rating.  To the extent that this conclusion conflicts with those of the VA examiners regarding the criteria that the symptoms and overall level of impairment most nearly approximate, this question involves an adjudicative and not a medical determination.  38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").

A higher initial rating of 100 percent is not, however, warranted, as the Veteran did not have symptoms or overall impairment more nearly approximating the criteria for a 100 percent rating.  He continued to have frequent and consistent family relationships with his wife and children, and his siblings.  He additionally maintained a working business with employees, even in the presence of his PTSD symptoms.  Moreover, the Veteran only reported hallucinations once, indicated that he had had them in the past, and subsequent examination indicated there were no hallucinations.  Therefore, it cannot be said that the Veteran's symptoms approximated the persistent hallucinations in the criteria for a 100 percent rating.

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximate occupational and social impairment with deficiencies in most areas, consistent with a 70 percent rating. As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to an initial rating of 70 percent, is warranted for the entire period on appeal. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  As the preponderance of the evidence is against a higher initial rating, the benefit of the doubt doctrine is not otherwise for application. 

	B.  DMII

The Veteran's DMII was rated 20 percent disabling during the appeal period under 38 C.F.R. § 4.119, DC 7913, the criteria applicable to diabetes mellitus.  Under DC 7913, a 10 percent rating is warranted for diabetes managed by restricted diet only.  A 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities." This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  In addition, although VA regulations generally provide that symptoms need only more nearly approximate the criteria for a higher rating in order to warrant such a rating, see 38 C.F.R. §§ 4.7, 4.21, those regulations do not apply where, as here, the conjunction "and" is used and the criteria are successive, with the criteria for the lower ratings encompassed within those for higher ratings.  Id. at 366; Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

Thus, 38 C.F.R. § 4.7 is not applicable to DCs that apply successive rating criteria where "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [i]s not met at any one level, the veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Where that is the case, to permit a rating at the higher percentage, "where only two out of the three criteria were met, would eviscerate the need for [a lower rating percentage] since the symptoms established for either rating might be the same."  Id. (citing Camacho, 21 Vet.App. at 366-67).

In this case, the evidence reflects that the Veteran's diabetes required insulin/oral hypoglycemic agent and a restricted diet.  This evident in a November 2007 VA treatment report, which noted that the Veteran had uncontrolled diabetes that required the use of insulin, restricted diet, and a drug used to lower his blood sugar.  

In the report of a September 2010 VA diabetes examination, the VA examiner also noted that the Veteran's treatment included insulin, a special diet, and oral medication.  He was not restricted in activity in any way, and he had not had episodes of hypoglycemia or ketoacidosis.  

Continuing VA and private treatment records dated through February 2014 noted the Veteran's required use of insulin and oral medications.  The records do not indicate that the Veteran was restricted or otherwise was being regulated in activity.  The Veteran himself did not indicate that he was under restricted or regulated activity when discussing his DMII symptoms in the February 2014 VA Form 9.  Rather, the medical evidence indicates that the Veteran was continually encouraged to do regular exercise or physical activity to aid in the control of blood pressure.  

Based on the foregoing evidence, the Board finds that the symptoms associated with the Veteran's service-connected DMII required treatment as specifically described in the criteria for a 20 percent disability rating.  The higher ratings all require regulation of activities; however, the above evidence reflects that there is no medical evidence of "avoidance of strenuous occupational and recreational activities."  See Camacho, 21 Vet. App. at 363.  Additionally, there is no argument or evidence of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider twice a month.  

In the report of the September 2010 VA examination, the examiner noted that the Veteran had a preretinal hemorrhage in the right eye in 2005, which caused a scotoma.  The Veteran's hemorrhage resolved, however, without treatment.  At the same time, the Veteran was noted to have mild background diabetic retinopathy.  At the time of the September 2010 VA examination, he Veteran's visual fields were intact and normal bilaterally.  Slit lamp examination revealed minimal nuclear sclerosis bilaterally.  The Veteran's vision was additionally correctable to 20/20 bilaterally.  There was no evidence of any impairment caused by the scotoma.  Accordingly, there is no basis for awarding a separate disability rating for the Veteran's preretinal hemorrhage or resulting scotoma, or for his retinopathy.  See 38 C.F.R. §§ 4.75-4.84a (2008); 38 C.F.R. §§ 4.75-4.79 (2017).  Moreover, the evidence did not show that the Veteran had disabilities affecting other body systems as a result of his service-connected DMII.

Accordingly, the preponderance of the evidence is against a rating higher than 20 percent for the Veteran's diabetes.  The benefit of the doubt doctrine is thus not for application in this regard.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

	C.  Peripheral Neuropathy

The Veteran was assigned 10 percent disability ratings during the appeal period for peripheral neuropathy of the bilateral upper and lower extremities, under Diagnostic Codes 8515 and 8520, respectively.  

The rating schedule provides guidance for rating neurologic disabilities.  Cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123. 

Under Diagnostic Codes 8515, mild incomplete paralysis of the median nerve is assigned a 10 percent rating for either extremity.  Moderate incomplete paralysis merits a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Severe incomplete paralysis merits a 50 percent rating for the major extremity and a 40 percent rating for the minor extremity.  Complete paralysis merits a 70 percent rating for the major extremity and a 60 percent rating for the minor extremity.  38 C.F.R. § 4.124a, DC 8515.

Under Diagnostic Codes 8520, mild incomplete paralysis of the sciatic nerve of a lower extremity is assigned a 10 percent rating.  Moderate incomplete paralysis merits a 20 percent rating.  Moderately severe incomplete paralysis merits a 40 percent rating.  Severe incomplete paralysis, with marked muscular atrophy merits a 60 percent rating.  Complete paralysis, where the foot dangles and drops, with no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost, merits a 80 percent.  38 C.F.R. § 4.124a, DC 8520.
The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The words "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

VA's Adjudication Manual gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous, assigned a lower medical grade reflecting less impairment, and/or affecting a smaller area in the nerve distribution. Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution."  VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016).  Although the Adjudication Manual is not binding on the Board, its guidance is helpful in this case.  DAV v. Sec'y of Veterans Affairs, 859 F.3d 1072, 1077 (Fed. Cir. 2017) ("The M21-1 Manual is binding on neither the agency nor tribunals"). 

The record contains only minimal evidence with respect to the severity of the Veteran's peripheral neuropathy.  The September 2010 VA examination report indicated that the Veteran had peripheral neuropathy that resulted in decreased manual dexterity, and pain.  The peripheral neuropathy was not characterized by paralysis, neuritis, or neuralgia.  A detailed reflex examination revealed completely normal results.  Sensory and detailed motor examination findings also were all normal.  There was not muscle atrophy, no gait abnormality, and no imbalance or tremor.  There was additionally no impairment of any joint function as result of nerve disorder.  

VA and private treatment reports dated prior to and since the examination only indicate that the Veteran had "some neuropathy," but provide no further indication as to the severity of his neuropathy.  Other treatment reports dated before and after the September 2010 VA examination appeared to indicate negative findings for neuropathy.

The Veteran asserted in his February 2014 VA Form 9 that his neuropathy resulted in greatly decreased feeling in his feet.

Based on the evidence of record, the Board finds that the evidence supports a finding of only mild, incomplete paralysis of the Veteran's bilateral median and sciatic nerves.  As reflected by the mostly normal examination findings, the Veteran's sensory symptoms are recurrent but not continuous, and affecting a relatively small area in the nerve distribution.  For the same reasons, the Veteran similarly did not have moderately severe or severe, incomplete paralysis of any upper or lower extremity at any point during the appeal period.

However, a Note preceding diseases of the peripheral nerves listed in 38 C.F.R. § 4.124a, provides, "The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor."  Moreover, VA revised its regulations in 2002 to provide separate ratings for both the loss of range of motion caused by a back disability and for the additional neurological effects of the disability.  See 67 Fed. Reg. 54,345, 54,345-49 (Aug. 22, 2002); compare 38 C.F.R. § 4.71a, diagnostic code (DC) 5293 (2002), with 38 C.F.R. § 4.71a, DC 5293 (2003)).  Accordingly, the Board finds that 10 percent disability ratings are warranted for mild paralysis of the median nerve of each upper extremity and for mild paralysis of the sciatic nerve of each lower extremity.  Given that the Veteran is currently receiving two separate 10 percent ratings, this decision grants two additional separate 10 percent ratings, for a total of four.  As the preponderance of the evidence, however, is against the assignment of a disability rating higher than 10 percent for peripheral neuropathy of any of the Veteran's upper or lower extremities, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3.

III.  Extraschedular and Total Rating Based on Individual Unemployability (TDIU)

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The evidence in this case does not show that the symptoms associated with the Veteran's PTSD, DMII, or peripheral neuropathy of the bilateral upper and lower extremities present an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology during the appeal period.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed and symptoms "such as" those listed, along with the overall impairment caused by these symptoms.    This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Similarly, the criteria of mild, moderate, and severe, as well as regulation of activities, are broad enough to encompass all of the symptoms of the Veteran's peripheral neuropathy and diabetes.  Thus, the Board need not consider whether the disabilities have caused marked interference with employment during the appeal period.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

A TDIU is a potential part of a rating claim when such claim is expressly raised by a claimant or reasonably raised by the record.  TDIU is ordinarily not for consideration when disabilities are rated total, as in this case, where a 100 percent rating is in effect for service-connected non-Hodgkin's lymphoma, effective January 18, 2013.  The United States Court of Appeals for Veterans Claims has indicated, however, that a TDIU may be for consideration where it is awarded on the basis of disabilities distinct from those for which the total rating is in effect.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In the instant case, however, the evidence fails to show that the Veteran was rendered unemployable as a result of service-connected disability, other than as a result of service-connected non-Hodgkin's lymphoma for which the total rating was ultimately awarded.  He did not assert, and the evidence did not otherwise show, that service-connected disability impeded him from maintaining gainful employment during the appeal period prior to the effective date of the 100 percent rating for non-Hodgkin's lymphoma.  Rather, the evidence of record continually showed that the Veteran maintained employment running his own business.  Thus, consideration of a TDIU is not warranted.  
ORDER

Entitlement to an initial rating higher of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating higher than 20 percent for type II diabetes mellitus with scotoma and preretinal hemorrhage is denied.

Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to an initial rating higher than 10 percent for peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to a separate 10 percent disability rating for peripheral neuropathy of the left upper extremity (to account for peripheral neuropathy affecting each upper extremity) is granted, subject to controlling regulations governing payment of monetary awards.

Entitlement to a separate 10 percent disability rating for peripheral neuropathy of the left lower extremity (to account for peripheral neuropathy affecting each lower extremity) is granted, subject to controlling regulations governing payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


